DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received 9/7/2021 for application number 17/467,704. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, claims.
Claims 1 – 27 are presented for examination.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 5 – 7, 10, 14 – 16, 19, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (U.S. Publication 2019/0377605) (Joseph hereinafter) in view of Dennis et al. (U.S. Patent 10,908,950) (Dennis hereinafter).
8. 	As per claim 1, Joseph teaches a method comprising:
receiving a data set for processing [“A request for data is detected. A chatter-processing rule is retrieved that indicates one or more criteria for changing operation states while performing bot-based processing,” ¶ 0003], processing the data set being subject to a time limit [“,” ¶ 0020];
splitting the data set into a plurality of data subsets; assigning each of the plurality of data subsets to one a plurality of network clients each of which is configured to execute at least one software bot to process one or more data subsets of the plurality of data subsets assigned thereto [“At least part of the request is assigned to a coordinating bot of a processing subsystem of a computing system. A set of processing bots is generated by the coordinating bot to operate at the processing subsystem and to perform processing for the at least part of the request. Each processing bot of the set of processing bots is assigned one or more tasks of a set of tasks to perform. The set of tasks is defined such that performance of the set of tasks corresponds to processing of the at least part of the request.,” ¶ 0003; processing subsystem mapped to network client; one or more tasks of a set of tasks mapped to data subsets];
configuring the plurality of network clients to simultaneously process the one or more data subsets assigned thereto such that the data set is processed within the time limit [“At block 415, a directed graph is generated (e.g., by the request scheduler) based on the request and the action-generating rule. The directed graph can include an ordered set of nodes. Each node of the ordered set of nodes can be associated with an action to be performed. In some instances, nodes are configured to indicate which tasks can be performed in parallel and which have a dependency that can require waiting on completion of a previous task. Each task that can be performed in parallel can be grouped together into an action and represented by a node,” ¶ 0055].
Joseph does not explicitly disclose but Dennis discloses configuring each of the plurality of network clients to provide an update on processing status of each of the one or more data subsets assigned thereto; and generating a summary report indicative of a summary of the data set processed [“Each bot runner is programmed to update control room 104 upon completion of its tasks and upon receiving such update, workload processor 116 updates its status entries in a manner described in further detail in conjunction with FIG. 3.” col. 6, lines 4 – 8].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Joseph and Dennis available before the effective filing date of the claimed invention, to modify the capability of management of high-volume concurrent processes as disclosed by Joseph to include the capability of status reporting as taught by Dennis, thereby providing a mechanism to enhance system efficiency by enhancing the ability to identify system performance.
9. 	As per claim 5, Joseph and Dennis teach the method of claim 1.  Joseph further teaches generating a folder for each of the plurality of network clients, each folder including one or more of the data subsets assigned thereto [“Generation of an bot can include generating new bot-defining code that is stored at storage sub-system 140 and executed using processing subsystem 135. Assigning an action to a coordinating bot can include updating a data structure (e.g., coordinating bot status data store 135) to an unavailable status, associating an action identifier with an identifier of the coordinating bot, and/or availing data pertaining to the action to the coordinating bot,” ¶ 0035; storage sub-system mapped to folder].
10. 	As per claim 6, Joseph and Dennis teach the method of claim 1.  Joseph further teaches wherein the assigning is performed by executing a software bot on one of the plurality of network clients [“At least part of the request is assigned to a coordinating bot of a processing subsystem of a computing system. A set of processing bots is generated by the coordinating bot to operate at the processing subsystem and to perform processing for the at least part of the request. Each processing bot of the set of processing bots is assigned one or more tasks of a set of tasks to perform. The set of tasks is defined such that performance of the set of tasks corresponds to processing of the at least part of the request.,” ¶ 0003; processing subsystem mapped to network client; one or more tasks of a set of tasks mapped to data subsets].
11. 	As per claim 7, Joseph and Dennis teach the method of claim 1.  Dennis further teaches wherein the update is a notification from one of the plurality of network clients indicative of a processing error for one of the one or more data subsets assigned thereto [“Messages that are rate limited are preferably discarded as they are just progress messages. Other messages, such as bot start, bot stop, and bot error are computer - executable instructions, such as those included in preferably not rate limited.” col. 11, lines 62 – 65].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Joseph and Dennis available before the effective filing date of the claimed invention, to modify the capability of management of high-volume concurrent processes as disclosed by Joseph to include the capability of status reporting as taught by Dennis, thereby providing a mechanism to enhance system efficiency by enhancing the ability to identify system performance.
12.        As per claim 10, it is a system claim having similar limitations as cited in claim 1.  Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 1 above.
13.        As per claim 14, it is a system claim having similar limitations as cited in claim 5.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 5 above.
14.        As per claim 15, it is a system claim having similar limitations as cited in claim 6.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 6 above.
15.        As per claim 16, it is a system claim having similar limitations as cited in claim 7.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 7 above.
16.        As per claim 19, it is a media claim having similar limitations as cited in claim 1.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 1 above.
17.        As per claim 23, it is a media claim having similar limitations as cited in claim 5.  Thus, claim 23 is also rejected under the same rationale as cited in the rejection of claim 5 above.
18.        As per claim 24, it is a media claim having similar limitations as cited in claim 6.  Thus, claim 24 is also rejected under the same rationale as cited in the rejection of claim 6 above.
19.        As per claim 25, it is a media claim having similar limitations as cited in claim 7.  Thus, claim 25 is also rejected under the same rationale as cited in the rejection of claim 7 above.
20.	Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph and Dennis in further view of Chu et al. (U.S. Patent 9,152,921) (Chu hereinafter).
21. 	As per claim 2, Joseph and Dennis teach the method of claim 1.  Joseph and Dennis do not explicitly disclose but Chu discloses wherein the splitting is based on a size of the data set [“A split may be described as a subset of a large dataset that is divided into fixed-size portions,” col. 5, lines 21 – 22] and a maximum size of each data subset [“computing a maximum number of potential sub-tasks based on at least one characteristic of an original data set,” cl. 2].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Joseph, Dennis and Chu available before the effective filing date of the claimed invention, to modify the capability of management of high-volume concurrent processes as disclosed by Joseph and Dennis to include the capability of dataset partitioning as taught by Chu, thereby providing a mechanism to enhance system efficiency by optimizing dataset partitioning.
22.        As per claim 11, it is a system claim having similar limitations as cited in claim 2.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 2 above.
23.        As per claim 20, it is a media claim having similar limitations as cited in claim 2.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 2 above.
24.	Claims 3, 4, 12, 13, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph and Dennis in further view of Patel et al. (U.S. Publication 2021/0173718) (Patel hereinafter).
25. 	As per claim 3, Joseph and Dennis teach the method of claim 1.  Joseph and Dennis do not explicitly disclose but Patel discloses determining a number of the plurality of network clients for processing the plurality of data subsets [“the DevOps virtual assistant platform may determine that a particular worker bot is assigned a high quantity of tasks (e.g., a quantity of tasks that satisfies a threshold quantity) that have not yet been started or resolved, and may automatically scale up or activate additional worker bots of the same type to process some of the tasks assigned to the worker bot,” ¶ 0056].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Joseph, Dennis and Patel available before the effective filing date of the claimed invention, to modify the capability of management of high-volume concurrent processes as disclosed by Joseph and Dennis to include the capability of resource assignment as taught by Patel, thereby providing a mechanism to enhance system efficiency by optimizing resource allocation.
26. 	As per claim 4, Joseph, Dennis and Patel teach the method of claim 3.  Patel further teaches wherein the number of the plurality of network clients is determined based on a size of the data set [“The master bot of the DevOps virtual assistant platform may use natural language processing techniques and machine learning models to identify and assign tasks to worker bots, which may be scalable to automatically perform the tasks based on the size of the DevOps workflow request to be processed,” ¶ 0012], the time limit and an average processing time for each one of available network clients [“the worker bots activated by the master bot may perform tasks associated with the DevOps workflow request in parallel to increase the efficiency of processing the DevOps workflow request, decrease the amount of time that the DevOps virtual assistant platform takes to process the DevOps workflow request, and/or the like. In this case, the master bot may scale worker bots by activating additional worker bots using containerization method of the same worker bot type or of different worker bot types in order to parallelize processing of the tasks,” ¶ 0046].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Joseph, Dennis and Patel available before the effective filing date of the claimed invention, to modify the capability of management of high-volume concurrent processes as disclosed by Joseph and Dennis to include the capability of resource assignment as taught by Patel, thereby providing a mechanism to enhance system efficiency by optimizing resource allocation.
27.        As per claim 12, it is a system claim having similar limitations as cited in claim 3.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 3 above.
28.        As per claim 13, it is a system claim having similar limitations as cited in claim 4.  Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 4 above.
29.        As per claim 21, it is a media claim having similar limitations as cited in claim 3.  Thus, claim 21 is also rejected under the same rationale as cited in the rejection of claim 3 above.
30.        As per claim 22, it is a media claim having similar limitations as cited in claim 4.  Thus, claim 22 is also rejected under the same rationale as cited in the rejection of claim 4 above.
31.	Claims 8, 9, 18, 19, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph and Dennis in further view of Ramasamy et al. (U.S. Patent 10,705,948) (Ramasamy hereinafter).
32. 	As per claim 8, Joseph and Dennis teach the method of claim 7.  Joseph and Dennis do not explicitly disclose but Ramasamy discloses performing a correction process to fix the processing error [“execute, via the first access RPA bot, the first set of actions within the testing application; detect a first error within the testing application, wherein the first error is caused at least in part by the first access RPA bot executing the first set of actions within the testing application; retrieve, via a monitor RPA bot, instantaneous performance data of the testing application at an instant that the first error has occurred and at regular intervals leading up to the instant that the first error has occurred, wherein the instantaneous performance data of the testing application comprises at least one of user load, user capacity, or rate of utilization; execute, via a remediation RPA bot, a remediation sequence to correct the first error, wherein the remediation sequence comprises at least one of loading additional modules or unloading problematic modules; and store, within an RPA database, an event entry associated with the first error,” cl. 1; loading/unloading modules mapped to updating code].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Joseph, Dennis and Ramasamy available before the effective filing date of the claimed invention, to modify the capability of management of high-volume concurrent processes as disclosed by Joseph and Dennis to include the capability of error detection and mitigation as taught by Ramasamy, thereby providing a mechanism to enhance system efficiency by implementing an automated error correction process.
33. 	As per claim 9, Joseph, Dennis and Ramasamy teach the method of claim 8.  Ramasamy further teaches wherein the correction process includes at least one of updating code of a corresponding software bot, relaunching the corresponding software bot, and redistribution of a data set to another one of the plurality network clients [“execute, via the first access RPA bot, the first set of actions within the testing application; detect a first error within the testing application, wherein the first error is caused at least in part by the first access RPA bot executing the first set of actions within the testing application; retrieve, via a monitor RPA bot, instantaneous performance data of the testing application at an instant that the first error has occurred and at regular intervals leading up to the instant that the first error has occurred, wherein the instantaneous performance data of the testing application comprises at least one of user load, user capacity, or rate of utilization; execute, via a remediation RPA bot, a remediation sequence to correct the first error, wherein the remediation sequence comprises at least one of loading additional modules or unloading problematic modules; and store, within an RPA database, an event entry associated with the first error,” cl. 1; loading/unloading modules mapped to updating code].
          It would have been obvious to one of ordinary skill in the art, having the teachings of Joseph, Dennis and Ramasamy available before the effective filing date of the claimed invention, to modify the capability of management of high-volume concurrent processes as disclosed by Joseph and Dennis to include the capability of error detection and mitigation as taught by Ramasamy, thereby providing a mechanism to enhance system efficiency by implementing an automated error correction process.
34.        As per claim 18, it is a system claim having similar limitations as cited in claim 8.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 8 above.
35.        As per claim 19, it is a system claim having similar limitations as cited in claim 9.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 9 above.
36.        As per claim 26, it is a media claim having similar limitations as cited in claim 8.  Thus, claim 26 is also rejected under the same rationale as cited in the rejection of claim 8 above.
37.        As per claim 27, it is a media claim having similar limitations as cited in claim 9.  Thus, claim 27 is also rejected under the same rationale as cited in the rejection of claim 9 above.
Conclusion
38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193